Order issued July 8, 2014 Withdrawn and Order filed July 29, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00514-CR
                                   ____________

                      PAUL WAYNE HARRIS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 11-DCR-057904

                                     ORDER

      The Texas Court of Criminal Appeals granted appellant an out-of-time
appeal. The clerk’s record was filed July 16, 2014. According to the record, the
Court of Criminal Appeals issued its mandate on July 7, 2014. Therefore, the
reporter’s record is due 60 days from that date, or on September 5, 2014.

      Accordingly, we WITHDRAW the order issued July 8, 2014, stating the
reporter’s record was past due and ordering it filed within 30 days.

                                  PER CURIAM